DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 07/12/2021 are acknowledged and have been fully considered.  Claims 17-25 and 27-35 are pending.  Claims 17-19, 22-25, 27-28 and 32 are amended.  Claim 26 is cancelled.  Claims 1-16 were previously cancelled. Claims 33-35 remain withdrawn as being directed to a non-elected invention.  Claims 17-25 and 27-32 are now under consideration and the subject of this office action.
The previous rejections of claim 26 are moot in light of the cancellation of the claim in the amendment filed on 07/12/2021.
The previous objection to claim 25 is withdrawn in light of the amendment to the claim filed on 07/12/2021. The abbreviation “SVM” has been corrected to be in the proper format.
Claim Objections
Claims 17 and 27-28 are objected to because of the following informalities:  the term “nutritive” in the phrase “opaque nutritive medium” is superfluous, because a medium in which bacteria are cultured in is inherently nutritive.  It is suggested to amend to “opaque medium”.
Claim 28 is further objected because of convoluted language. It is suggested to amend to “The process as claimed in claim 17, wherein a colony of the at least one bacterial strain is grown on the opaque medium”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-25 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature - a naturally occurring co-relation between a natural electromagnetic response of a bacterium when light in a wavelength range of 415 nm – 440 nm is illuminated on the bacterium and the Gram type of the bacterium) without significantly more. 
The claim(s) recite(s) a method step of determining Gram type of a bacterial strain by illuminating light on a bacterium and an opaque nutritive medium and acquiring a light intensity, thus the claims are directed to a process (Step 1: Yes). 
The claims recite that bacteria have a natural electromagnetic response of a bacterium when light in a wavelength range of 415 nm – 440 nm is illuminated on at least one bacterium and an opaque nutritive medium and the claims acquire a light intensity in the range of 415 nm – 440 nm of the light reflected by or transmitted through the at least one illuminated bacterium, and determine the Gram type of the bacterium as function of the acquired light intensity (in claim 17).  This Gram type determination step sets forth a law of nature judicial exception because it is a correlation of the natural electromagnetic response of the bacterium to the illuminated light to the Gram type of the bacteria.  The claims set forth a judicial exception, because this correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo (Step 2A Prong One : Yes).

The claims when evaluated as whole, whether any additional elements or a combination of additional elements do not add an inventive concept to the claims. Illuminating bacteria and opaque nutritive media on which they are growing with light in the wavelength range of 400-900 nm and acquiring light intensities, including acquiring hyperspectral images is routine, conventional and well understood in the art.  Walsh teaches a system comprising light illumination sources that can emit light in the wavelengths 190nm-900nm (par. [0073,0074]) and teaches emissions from the sample can be measured by a spectrometer comprising a CCD detector array (par. [0077]). Yoon also teaches a hyperspectral reflectance imaging system operating at the visible and near infrared spectral region from 400nm to 900nm to measure spectral signatures of bacteria cultured on 5% sheep’s blood agar (which is an opaque nutritive medium; see abstract, pg. 653, col. 1 Hyperspectral Imaging System, Fig. 2,3).  Rigaill teaches culturing bacteria on CPSO (an oqaque agar/medium/substrate) in methods for detection of bacteria (see page 2701 col. 1 para. 2, Table 1).  Huang et al., reviews hyperspectral imaging technology and its applications to assess food quality and safety including detecting bacteria (see sec 4.6).  Park et al., teaches hyperspectral microscope imaging in wavelength ranges of 450-800nm and methods to classify gram-positive and gram-negative food borne pathogenic bacteria based on the acquired 
Therefore, the instant invention recited in claims 17-25 and 27-32 is not patent eligible under 35 U.S.C. §101.
See Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Response to Arguments
Applicants arguments filed on 07/12/2021 with regards to the eligibility of the subject matter in claims 17-25 and 27-32 under 35 U.S.C. §101 (see pages 7-12 of remarks filed on 07/12/2021) have been fully considered but are not persuasive. Applicants argue that the claims do not recite a judicial exception.  Applicants argue that the determining step of claim 17 does not set forth a judicial exception as asserted in the office action.  Applicants argue the recitation that the bacterium has “a natural electromagnetic response” is not a natural correlation or a judicial exception and the claims are not directed to the bacterium itself.  Applicants argue the claims at some level involve a natural correlation but do not actually set forth a natural correlation.  Applicants argue therefore the claims are eligible under Step 2A Prong One (see page 8). 
This argument is not persuasive because, as stated above, the Gram type determination step sets forth a law of nature judicial exception because it is a correlation of the natural phenomena that bacteria and an opaque medium have an electromagnetic response to illuminated light in the wavelength range of 415nm-440nm, 
Applicants further argue that the claims are patent eligible under Step 2A Prong two because the use of an opaque nutritive medium is more than an insignificant limitation.  Applicants argue the use of an opaque nutritive medium increases the degree of accuracy of detection and therefore instant claims integrate the judicial exception into a practical application (see remarks page 10).  Applicants argue that use of an opaque medium is not well understood, routine, conventional activity.  Applicants argue Rigaill merely demonstrates an opaque medium was known for use in detecting urinary tract pathogens, not that it was widespread.  Applicants argue that according to the USPTO’s October 2019 updated guidance on Subject Matter Eligibility, the determination of whether a claim pertains to an improvement in the technology should no longer be considered with reference to what is well understood, routine and conventional activity (see page 11).  Applicants argue that the claims recite significantly more than the alleged judicial exception because the claims require a bacterial strain on an opaque nutritive medium and determines Gram type of the bacterium using light illumination within a wavelength of 415nm-440nm.  Applicants argue the claims as a whole amount to significantly more than the judicial exception (see page 12). 

Illuminating bacteria and opaque nutritive media on which they are cultured with light in the wavelength range of 400-900 nm and acquiring light intensities, including acquiring hyperspectral images is routine and well understood in the art.  Walsh teaches a system comprising light illumination sources that can emit light in the wavelengths 190nm-900nm (par. [0073,0074]) and teaches emissions from the sample can be measured by a spectrometer comprising a CCD detector array (par. [0077]).  Yoon also teaches a hyperspectral reflectance imaging system operating at the visible and near infrared spectral region from 400nm to 900nm to measure spectral signatures of bacteria cultured on 5% sheep’s blood agar (which is an opaque nutritive medium; see abstract, pg. 653, col. 1 Hyperspectral Imaging System, Fig. 2,3).  Rigaill teaches culturing bacteria on CPSO (an oqaque agar) in methods for detection of bacteria (see page 2701 col. 1 para. 2, Table 1).  Huang et al., reviews hyperspectral imaging 

Claim Rejections - 35 USC § 112(b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17-25 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17-22 and 31 recite vague limitations, i.e. a function of the light intensity acquired in 415-440 nm (in claim 17); a function of the light intensities acquired in 415-440 nm and 750-800 nm (in claim 18); a function of the calculated reflectance or absorption factor of the illuminated bacterium as a function of the acquired light intensity (in claim 19); a function of the calculated first derivative in the wavelength of the 
Claim 17 is further indefinite because of the recitation “illuminating a sample comprising at least one bacterium of the bacterial strain and an opaque nutritive medium”.  The claim is indefinite because it is not clear if the bacteria and the opaque nutritive medium are separate and illuminated separately or together.
Claim 23 further recites vague limitations, “a first predetermined threshold and a second predetermined threshold”, but does not set forth the threshold values.
Claim 24 depends from claim 17 and further recites vague limitations “a predetermined linear prediction linking the acquired light intensity to the Gram type” and “thresholding of a result of the applied linear prediction”.  The required mathematical steps are not set forth.
Claim 27 recites “Gram type of the bacterial strain is determined by taking into account an electromagnetic response of the opaque nutritive medium to the light illuminated in the wavelength range of 415nm-440nm” and this renders the claim indefinite.  The claim merely identifies the variable (an electromagnetic response of the opaque nutritive medium to the light illuminated in the wavelength range of 415nm-
Dependent claims 28-30 and 32 (claim 28 depends from claim 17, claims 29-30 depend from claim 28 and claim 32 depends from claim 31) are rejected for the same reasons as above.
Appropriate clarification is needed.

Response to Arguments
Applicants arguments filed on 07/12/2021 with regards to the rejections of claims 17-25 and 27-32 under 35 U.S.C. §112(b) as being indefinite (see pages 12-14 of remarks filed on 07/12/2021) have been fully considered but are not persuasive. Applicants argue the claims are definite and the recitation of “as a function of” in the step of determining the Gram type of bacteria merely makes the claims broad. Applicants argue that the claims need not recite the mathematical relationship as to how the Gram type of the bacteria is determined based on the acquired light intensity in claim 17 and the different mathematical relationships in dependent claims, because the scope of the claims is clear (see page 13).
These arguments are not persuasive because it is not clear to one of ordinary skill in the art how the gram type of the bacteria strain is determined based on the acquired light intensity.  As stated above, the claims only identify the variables that are used in the determination of the Gram type, but the claims do not recite how to perform this determination, the claims are incomplete as they do not set forth the mathematical relationships to achieve determination of gram type from a light intensity value.  The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 17, 19-21, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Hyperspectral Microscope Imaging Methods to classify Gram-Positive and Gram-Negative Foodborne Pathogenic Bacteria, Transactions of the ASABE, Vol. 58(1): 5-16, 2015; Applicant IDS; Of Record) in view of Yoon (Hyperspectral Reflectance Imaging for Detecting a Foodborne Pathogen: Campylobacter, Transactions of the ASABE, Vol. 52(2): 651-662, 2009; Of Record), Rigaill (Evaluation of New bioMerieux Chromogenic CPS Media for Detection of Urinary Tract Pathogens, Journal of Clinical Microbiology, May 20, 2015; Of Record) and Robinson (US 2010/0291669; Pub. Nov. 18, 2010).
Regarding claims 17 and 21, Park teaches hyperspectral imaging methods to classify gram-positive and gram-negative pathogenic bacteria. Park teaches visible/NIR hyperspectral microscope images were collected from bacteria at wavelengths from 450 to 800 nm with 2 nm bandwidth, 4 nm spectral intervals (pg. 8 col.1 Hyperspectral Microscope Image acquisition) using a system comprising a light source and a CCD camera (Fig. 1).  The collection of microscopic images implicitly involve illuminating bacteria with light and acquiring light intensities at the particular wavelengths, so Park is teaching illuminating bacteria with light at wavelengths and acquiring light intensities in the wavelength range of 450-800nm.  Park teaches the spectral signatures of 
Park does not teach illuminating a sample comprising an opaque nutritive medium and does not teach the wavelength of 415-440nm.
Yoon teaches hyperspectral reflectance imaging for detecting foodborne pathogens which operates in the range of visible/near-infrared (NIR) spectral region from 400 nm to 900 nm to measure spectral signatures of different bacteria (see abstract). Yoon teaches the spectral images are different depending the bacterial species (Campy vs non-Campy) and depends on the media (Blood agar vs Cefex agar vs CLA agar) (see Fig. 7).  Yoon teaches the bacteria are cultured on agar comprising 5% sheep’s blood (see Materials and Methods on page 652 col. 2).  Yoon teaches acquiring hyperspectral images directly of the bacteria on the agar plates (Fig. 3) and calculating reflectance values of the acquired pixels (Fig. 5) and teaches classifying the bacteria based on the calculated reflectance values (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Park and acquire hyperspectral images of bacteria directly on agar as taught by Yoon (this would result in illuminating the bacteria and the nutritive media).  One of ordinary skill in the art would 
Park in view of Yoon teaches illuminating the sample comprising the bacteria and a nutritive medium but does not teach an opaque nutritive medium and does not teach the specific wavelength of 415-440nm.
Rigaill teaches gram-positive and gram negative bacteria including Staphylococcus can be grown on CPSE agar or CPSO agar (an opaque agar) and teaches these agars increased sensitivity of detection of the bacteria and provided results after a shortened incubation period (pg. 2701 col. 1 para. 2, Table 1).  The instant specification teaches CPSO agar as an example that can be used in its methods (see par. [0079] of PGPub).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the methods of Park in view of Yoon to culture the bacteria on CPSO agar as taught by Rigaill and acquire the hyperspectral images.  One of ordinary skill in the art would be motivated to do so because Rigaill teaches CPSO agar increased sensitivity of detection of the bacteria and provided results after a shortened incubation period.
Park, Yoon and Rigaill do not teach illuminating and acquiring light intensities in the wavelength range of 415nm-440nm.
Robinson teaches methods to classify Gram type of bacteria by illuminating bacteria with light at a wavelength of 415nm and acquiring light intensities at 415 nm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the methods of Park in view of Yoon and Rigaill to illuminate and acquire light intensities in the wavelength of 415 nm as taught by Robinson.  One of ordinary skill in the art would be motivated to do so because Robinson teaches one can discriminate between bacterial species by illuminating and acquiring light intensities at 415 nm.  There would be a reasonable expectation of success because the artisan is combining prior art elements according to known methods.
Regarding claim 19, Yoon teaches acquiring a reflectance spectra of the bacteria (see abstract, Fig. 7).
Regarding claim 20, Robinson teaches calculating a first derivative of the acquired light intensity and performing gram classification based on the calculated first derivative (see Fig. 51A-C, Fig. 59).
Regarding claim 24, Park teaches processing the acquired hyperspectral image data using a linear discriminant analysis (LDA) which is a linear prediction model (pg. 9 col. 1) and uses Mahalanobis distance (reads on a threshold) to classify the gram-positive and gram-negative bacteria (Table 6, pg. 14 col. 2).
Regarding claim 25, Park teaches applying support vector machine (SVM) classification analysis to the acquired hyperspectral image data (see pg. 9 col. 2, Table 6, pg. 14 col. 2).

Regarding claim 28, Yoon teaches acquiring the hyperspectral images of the bacteria grown on the agar plates (see Fig. 3).
Regarding claims 29 and 30, the reflectance ρ of less than or equal to 10% (in claim 29) or the reflectance ρ of less than or equal to 5% (in claim 30) is an inherent property of the opaque agar.  These limitations are met by the CPSO agar of Rigaill because CPSO is an example of such an agar as acknowledged in the instant specification in para. [0079]. 
Regarding claims 31 and 32, Yoon teaches acquiring hyperspectral reflectance spectra of the bacterial colonies and calculating reflectance value of each pixel (pg. 654 col. 1 last para).  Yoon teaches computing the Mean reflectance spectra (pg. 657 col. 1 Spectral Analysis para. 1).
The combination of Park, Yoon, Rigaill and Robinson renders claims 17, 19-21 and 24-32 obvious.
Response to Arguments
Applicant arguments with regards to the previous rejections of the claims under 35 USC 103 (see pages 14-16 of remarks filed on 07/12/2021) are moot because the previous rejections are withdrawn in light of the amendment to the claims filed on 07/12/2021.  New rejection of the claims under 35 USC 103 over Park in view of Yoon, Rigaill and Robinson are presented above to address the new limitations.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657